Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
 
Status of Claims
The amendments and arguments filed on 08/10/2022 are acknowledged and have been fully considered.  Claims 1-20 are now pending. Claim 1 is amended; claims 12-13 and 18-20 are withdrawn.
Claims 1-11 and 14-17 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8241613 (Candau et al, 2012) in view of US PGPUB 20140286893 A1 (Alden-Danforth, 2014)

Candau et al disclose topically applicable cosmetic/dermatological UV protection compositions having enhanced SPF containing at least one inorganic screening agent and/or organic UV screening agent and a semi-crystalline polymer as well as hollow latex particles (abstract). Candau et al exemplify a composition comprising 1 wt.% poly (C10-C30) alkyl acrylates (Intelimer 13-1 from Landec), a water phase comprising 61.65% water and 9.35 wt.% other ingredients, isononyl isononanoate, 2 wt.% of emulsifiers including a mixture comprising glyceryl stearate (see example 1; column 44). Candau et al further teach its composition comprises inorganic screening agents like titanium oxide (claim 12) and are preferably in the form of an oil-in-water or water-in-oil emulsion (column 17, lines 17-18). Thus, Candau et al immediately envisage water-in-oil emulsions comprising a water phase, one or more mineral UV filtering agents like titanium dioxide, one or more thickening agents like poly C10-30 alkyl acrylate within the instant amount range, emollients like isononyl isononanoate, and emulsifiers like glyceryl esters within the instant amount range set forth in instant claims 1, 4, 8-11 and 15-16. Candau et al teaches the addition of fatty substances (see column 16, lines 10-14) and suggests the use of jojoba oil (see column 16, lines 26-28).
However, Candau et al do not teach a water phase of about 20% to 60% by weight relative to the total weight of the sunscreen composition. Candau et al teaches a water phase that is present in an amount of 71 wt.% relative to the total weight of the sunscreen composition.
Regarding the limitations directed to the viscosity range and inflection point recited in instant claims 1-2 and 5; it should be noted that the instant specification discusses the following in paragraph 0048:
Without being bound by theory, it is believed that a specific range of water phase and oil thickening agents present in the composition, along with the specific ratio of oil thickening agents, together make the inventive compositions exhibit a high shear viscosity transition which occurs at or around skin temperature. This is preferable for the invention in order to provide improved aesthetics of the inventive compositions related to the ease of spreading on skin, and improved distribution of product on skin.

Thus, because Candau et al teach the specific oil thickening agents at the amount discussed in the instant claims and it would have been obvious to manipulate and optimize the amount of water phase in the compositions of Candau et al to meet the range recited in the instant claims; an ordinary skilled artisan would have a reasonable expectation that the composition would exhibit the instant viscosity, the inflection point and high shear viscosity transition temperature recited in the instant claims. The properties would naturally flow from the combined teachings of the prior art and therefore, would be obvious because the prior art suggests all the ingredients and the amounts of ingredients of the composition recited in the instant claims. "The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). According to MPEP 2112.02, products of similar chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present as In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Alternatively, it would have been obvious to an artisan to an artisan of ordinary skill before the effective filing date to manipulate and optimize the viscosity of the composition. One would have been motivated to do so depending on the desired properties of the composition and the feel, thickness or consistency of the composition on the skin. See In re Aller and MPEP 2144.05 above.
Regarding instant claim 3; Candau et al do not require compositions comprising silicone and thus meet the limitation, “wherein the sunscreen composition is free of silicone”.
Regarding instant claims 6-7; Candau’s exemplified Intelimer 13-1 from Landec has a melting temperature of 49°C (column 8, lines 58-62), which falls within the instant melting temperature range.
Regarding instant claim 14; Candau et al also suggest its emulsifiers could include PEG-30 dipolyhydroxystearate (column 17, lines 40-43).
Regarding instant claim 17; Candau et al teach its inorganic screening agents including titanium oxide are in an amount of preferably 1 -30 wt.% by total weight of the composition (column 15, lines 65-67). This amount overlaps with the instant range of mineral UV filtering agent recited in instant claim 17. According to MPEP 2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It also would have been obvious to an artisan of ordinary skill to manipulate and optimize the amount of mineral UV filtering agent. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. See In re Aller and MPEP 2144.05 above.

Although Candau et al teaches the use of poly C10-30 alkyl acrylate and suggests the addition of jojoba oil, Candau et al is silent on a mixture of poly C10-30 alkyl acrylate and hydrogenated jojoba oil comprising the composition. 

Alden-Danforth teaches a cosmetic composition in the form of a water-in-oil emulsion (see Alden-Danforth, paragraph 0327) comprising poly C10-30 alkyl acrylate (see Alden-Danforth, paragraph 0043), hydrogenated jojoba oil (see Alden-Danforth, paragraph 0208), and titanium dioxide (see Alden-Danforth, paragraph 0244). The hydrogenated jojoba oil (i.e. a wax) is used in an amount less than or equal to 25% by weight (see Alden-Danforth, paragraph 0239). The poly C10-30 alkyl acrylate is used in an amount ranging from about 0.1% to about 20% by weight. Looking at example 2, there are many listed compositions, such as composition H, which comprises 0.4% of hydrogenated jojoba oil and hydrogenated palm oil, as well as examples F and G, which comprise 2% of poly C10-30 alkyl acrylate (see Alden-Danforth, Table 3). It would be within the purview of one with ordinary skill in the art to rearrange the compositions listed in Table 3 to formulate a composition comprising 2% of poly C10-30 alkyl acrylate and 0.4% of the hydrogenated jojoba oil, using the teachings of Alden-Danforth, as these amounts are taught in the art. If 2% of the poly C10-30 alkyl acrylate is used and 0.4% w/w of the hydrogenated jojoba oil is used, the total amount of oil thickening agents will be 2.4%. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Further in regards to claim 1, Alden-Danforth teaches that the aqueous phase is present in the about from about 20% to 60% by weight (see Alden-Danforth, paragraph 0178). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

In regards to claims 1-11 and 14-17, one with ordinary skill in the art at the time of the effective filing date would be motivated to combine the teachings of Candau et al and Alden-Danforth as both teach compositions that are emulsion for use in cosmetics comprising similar compounds such as titanium dioxide, hydrogenated jojoba oil, and poly C10-30 alkyl acrylate. Further, Candau et al teaches the addition of fatty substances (see column 16, lines 10-14) and suggests the use of jojoba oil (see column 16, lines 26-28), while Alden-Danforth teaches the use of hydrogenated jojoba oil in the amount of 0.4% (see Alden-Danforth, Table 3, H). It would be obvious to one with ordinary skill to combine the teachings of Alden-Danforth and Candau et al to formulate a composition comprising hydrogenated jojoba oil as the fatty substance in Candau et al with the poly (C10-C30) alkyl acrylates of Candau et al. One with ordinary skill in the art would be motivated to combine the poly (C10-300 alkyl acrylates of Candau et al with the hydrogenated jojoba oil of Alden-Danforth according to the known method of making topical composition (see Candau et al., column 43, lines 15-40) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
Further, it would be obvious one with ordinary skill in the art at the time of effective filing date to use the amount of water phase taught in Alden-Danforth in the combination as the composition is stable and has a smooth and soft feel when applied (see Alden-Danforth, paragraph 0005). One with ordinary skill in the art would be motivated to combine water phase of Alden-Danforth with the composition of Candau et al. according to the known methods of making a topical composition (see Candau et al., column 43, lines 15-40) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. 


Claim Rejections - 35 USC § 103
In regards to applicant’s argument that Candau et al. does not teach a water phase of about 20-60% and that optimization of the amount of water is not obvious as Candau et al. teaches only oil-in-water emulsions in the examples, examiner would like to point out that Candau et al teach its compositions are preferably in the form of an oil-in-water or water-in-oil emulsion (column 17, lines 17-18). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Further, Alden-Danforth teaches that the aqueous phase is present in the about from about 20% to 60% by weight (see Alden-Danforth, paragraph 0178). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It would be obvious one with ordinary skill in the art at the time of effective filing date to use the amount of water phase taught in Alden-Danforth in the combination as the composition is stable and has a smooth and soft feel when applied (see Alden-Danforth, paragraph 0005). One with ordinary skill in the art would be motivated to combine water phase of Alden-Danforth with the composition of Candau et al. according to the known methods of making a topical composition (see Candau et al., column 43, lines 15-40) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	
In regards to the applicant’s argument that Alden-Danforth does not teach examples that combine poly C10-30 alkyl acrylate and hydrogenated jojoba oil, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, Alden-Danforth teaches that the poly C10-30 alkyl acrylate is used in an amount ranging from about 0.1% to about 20% by weight. Looking at example 2, there are many listed compositions, such as composition H, which comprises 0.4% of hydrogenated jojoba oil and hydrogenated palm oil, as well as examples F and G, which comprise 2% of poly C10-30 alkyl acrylate (see Alden-Danforth, Table 3). It would be within the purview of one with ordinary skill in the art to rearrange the compositions listed in Table 3 to formulate a composition comprising 2% of poly C10-30 alkyl acrylate and 0.4% of the hydrogenated jojoba oil, using the teachings of Alden-Danforth, as these amounts are taught in the art. If 2% of the poly C10-30 alkyl acrylate is used and 0.4% w/w of the hydrogenated jojoba oil is used, the total amount of oil thickening agents will be 2.4%. 
Further, applicant argues that the water-in-oil emulsions are especially sensitive to adjustments in the water phase, Alden-Danforth teaches that the aqueous phase is present in the about from about 20% to 60% by weight (see Alden-Danforth, paragraph 0178). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). This is the exact range taught by the instant specification. Further, Candau et al teaches that the composition is preferably in the form of an oil-in-water or water-in-oil emulsion (column 17, lines 17-18), so while the argument that it could be inappropriate to compare oil-in-water emulsions to water-in-oil emulsions, that argument is moot as Candue et al and Alden-Danforth are both drawn to water-in-oil emulsions. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one with ordinary skill in the art at the time of the effective filing date would be motivated to combine the teachings of Candau et al and Alden-Danforth as both teach compositions that are emulsion for use in cosmetics comprising similar compounds such as titanium dioxide, hydrogenated jojoba oil, and poly C10-30 alkyl acrylate. Further, Candau et al teaches the addition of fatty substances (see column 16, lines 10-14) and suggests the use of jojoba oil (see column 16, lines 26-28), while Alden-Danforth teaches the use of hydrogenated jojoba oil in the amount of 0.4% (see Alden-Danforth, Table 3, H). It would be obvious to one with ordinary skill to combine the teachings of Alden-Danforth and Candau et al to formulate a composition comprising hydrogenated jojoba oil as the fatty substance in Candau et al with the poly (C10-C30) alkyl acrylates of Candau et al. One with ordinary skill in the art would be motivated to combine the poly (C10-300 alkyl acrylates of Candau et al with the hydrogenated jojoba oil of Alden-Danforth according to the known method of making topical composition (see Candau et al., column 43, lines 15-40) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
Further, it would be obvious one with ordinary skill in the art at the time of effective filing date to use the amount of water phase taught in Alden-Danforth in the combination as the composition is stable and has a smooth and soft feel when applied (see Alden-Danforth, paragraph 0005). One with ordinary skill in the art would be motivated to combine water phase of Alden-Danforth with the composition of Candau et al. according to the known methods of making a topical composition (see Candau et al., column 43, lines 15-40) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.A./Examiner, Art Unit 1611                                                                                                                                                                                                        

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611